Citation Nr: 0601561	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an effective date prior to December 11, 1995, 
for an award of a 10 percent disability evaluation for 
residual scar with incisional hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active military service from November 1943 to 
October 1945.

The case arises out of a February 2002 rating action by the 
Pittsburgh, PA Department of Veterans Affairs (VA) regional 
office (RO).  The RO determined that an effective date prior 
to July 23, 2001, an award of a 10 percent disability 
evaluation for residual scar with incisional hernia was not 
warranted.  In August 2003, the Board determined the criteria 
for an award of an effective date from December 11, 1995, for 
a 10 percent rating for residual scar with incisional hernia, 
were met and the earlier date was assigned.  The issue of an 
effective date earlier than December 11, 1995, was remanded.  
In December 2004, the Board again remanded this issue on 
appeal for compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  


FINDINGS OF FACT

1.  A claim for an increased rating for residual scar with 
incisional hernia was received on December 11, 1996.  

2.  The Board assigned an effective date of December 11, 
1995, for a 10 percent rating for residual scar with 
incisional hernia, pending the receipt of any additional 
evidence or argument from the veteran.  

3.  Additional evidence received from the veteran includes 
private medical evidence of treatment for the incisional 
hernia in January 1964; the additional evidence does not 
include any VA treatment for a residual scar with incisional 
hernia prior to December 11, 1995, nor does it show a formal 
or informal claim for an increased rating prior to December 
11, 1995.

4.  The claim for an increased rating was received on 
December 11, 1996; the Board previously assigned an effective 
date of December 11, 1995, based on a finding that an 
increase in severity was factually ascertainable one year 
prior to the date of claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 11, 
1995, for the grant of a 10 percent rating for residual scar 
with incisional hernia have not been met. 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).   
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
February 2004 and December 2004 letters from the RO to the 
claimant.  In this case, the veteran was informed of the duty 
to notify, the duty to assist, the duty to obtain records, 
and to conduct examinations or obtain opinions.  The veteran 
was specifically advised of the type of evidence which would 
establish the claim and he was afforded additional time to 
submit such evidence.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also specifically 
provided notice that he should submit any evidence in his 
possession per 38 C.F.R. § 3.159(b)(1) in the December 2004 
letter.  The claimant was advised of how and where to send 
this evidence and how to ensure that it was associated with 
the claim.   

The veteran was provided notice which was adequate.  
Following the notice, the October 2005 supplemental statement 
of the case constituted subsequent process.  The claimant has 
not shown how the error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, the duty to obtain records, and 
the duty to obtain opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  The claimant has been provided notice of what VA was 
doing to develop the claim, notice of what the claimant could 
do to help the claim and notice of how the claim was still 
deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran was advised that his claims file has 
been rebuilt to the extent possible and he has been provided 
opportunity to submit evidence and argument in support of the 
claim.  In the October 2005 supplemental statement of the 
case the RO noted that it had written to the veteran in 
December 2004 seeking any additional evidence he might have 
to support his claim and that he had not responded.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  VA has satisfied 
its duties to notify and to assist the claimant in this case.  
Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   

In the prior Board decision, the facts and circumstances of 
this case were discussed in detail.  The Board will summarize 
herein for clarity purposes.  

The veteran's original claims file was apparently lost in 
approximately 1996.  An attempt was made to rebuild the 
claims file, to the extent possible.  The record reflects 
that, for many years, the veteran had been assigned a 40 
percent disability evaluation due to a pleural cavity injury.  

In July 2001, the RO received a VA Form 21-4138 (Statement in 
Support of Claim) from the veteran in which he sought an 
"increase in benefits," and "entitlement to service 
connection for hernia caused by abdomen wound and strain 
currently service connected."  It was noted by the Board that 
since service connection for a hernia has been in effect from 
1945, his claim was one for an increased rating.  

In conjunction with his claim, the veteran was examined by VA 
in September 2001, which, in pertinent part, revealed that 
the veteran had a mildly tender hernia defect in the middle 
of a gunshot wound scar on the veteran's left upper abdomen.  
In a February 2002 rating action, the veteran was assigned a 
separate 10 percent disability evaluation for "residual scar 
with incisional hernia" under Diagnostic Codes 7339-7804, 
which was in addition to the 40 percent rating he had been 
assigned for the disability characterized as a pleural cavity 
injury, effective from July 23, 2001.  The veteran disagreed 
with the effective date that had been assigned for the 
separate evaluation awarded by this rating action, and this 
appeal ensued.

The Board assigned an earlier effective date of March 11, 
1995.  The Board considered the fact that the veteran's 
claims folder had been lost and rebuilt.  Although the 
correspondence from the veteran requesting an increase was 
not received until July 2001, there was sufficient 
documentation of record to show that a prior claim had been 
pending.  Specifically, the evidence of record included a 
photocopy of what appeared to be a print out of a computer 
screen reflecting the transfer of the veteran's original 
claims file to the Washington, DC VA regional office on 
December 11, 1996.  In the context of the service 
organizations memorandums in this file, this transfer was 
apparently accomplished to address the concerns regarding the 
veteran's increased compensation entitlement.  

Although the Board noted that the specific purpose of the 
transfer of the veteran's claims file to the Washington, DC 
RO in December 1996 could not be known with certainty in the 
absence of the original claims file, in view of the content 
of the service organization memorandums, and the veteran's 
contentions regarding his entitlement to an earlier effective 
date for the award of benefits granted in 2002, it was 
reasonable to conclude that it had as its purpose, to 
establish an increased rating for the veteran's service 
connected disability.  Thus, the Board determined that 
December 11, 1996 represented the date of the earlier pending 
claim.  The Board further determined that it was factually 
ascertainable that the veteran's hernia was mildly 
symptomatic as to warrant a 10 percent rating under 
Diagnostic Code 7804, for the one year prior to the date of 
the December 11, 1996 claim.  Thus, an effective date of 
December 11, 1995, was established.  To this extent, the 
appeal was granted.

The veteran's claim was remanded in August 2003 for the 
veteran to be issued VCAA directives and to provide him with 
an opportunity to submit evidence and argument as to his 
claim of an effective date prior to December 11, 1995, for an 
award of a 10 percent disability evaluation for residual scar 
with incisional hernia.

In response, the veteran submitted private medical records.  
These records included private medical records from Windber 
Medical Center dated from January 1964 through March 1964 and 
which reflected treatment for the incisional hernia.  No VA 
records were forthcoming nor are any known to exist.  No 
documentation showing an earlier claim from the veteran was 
submitted.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In this case, the date of claim has been determined to be 
March 11, 1996.  The Board has already assigned an effective 
date of one year before, March 11, 1995, based on a findings 
that it was factually ascertainable that there had been an 
increase in severity within the one year preceding the date 
of claim.  Therefore, in order for an earlier effective date 
to be assigned, the evidence would have to show that there 
was a formal or informal claim pending prior to March 11, 
1995.  

The additional evidence does not show that this was the case.  
While the veteran may have received treatment in the 1960's 
for the incisional hernia, it was not VA treatment and the 
medical records do not, therefore, serve as informal claims.  
Likewise, there is no date-stamp on these records showing 
that they were previously received in conjunction with an 
earlier formal or informal claim.  The veteran has been 
advised of the basis  for the date assigned and has not 
submitted any additional evidence showing that there was a 
prior formal or informal claim which had been received by VA 
before March 11, 1995.  Accordingly, there is no basis for an 
effective date earlier than March 11, 1995.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to December 11, 1995, 
for an award of a 10 percent disability evaluation for 
residual scar with incisional hernia, is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


